Citation Nr: 1030552	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-24 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a right 
leg gunshot wound (GSW).

2.  Entitlement to service connection for bilateral hearing loss 
disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 



INTRODUCTION

The Veteran had active military service from October 1956 to 
October 1959.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.    


REMAND

The Board finds that additional development is required before 
the Veteran's claims on appeal are decided.

At the outset, the Board notes that a review of the record shows 
that the Veteran's service treatment records (STRs) were 
requested from the National Personnel Records Center (NPRC).  In 
October 2003, the NPRC reported to the RO that the Veteran's STRs 
had been destroyed by fire.  Therefore, the Veteran's claims 
cannot be verified through potential in-service treatment for his 
claimed conditions. 

The Veteran asserts that while in active service he was assigned 
to the 7th Army, 24th Infantry Division, and was sent to Beirut, 
Lebanon.  He reported that during his service in Lebanon he was 
shot by a sniper in his right leg.  The Veteran has submitted an 
internet article detailing the "Lebanon Crisis of 1958."  In 
the article, it is reported that U.S. Army personnel, including a 
contingent from the 24th Infantry Division, intervened in the 
conflict.  It was reported that during the conflict, a U.S. 
soldier was shot by a sniper.  The Veteran claims that he was 
that soldier.  

The Board notes that there is no record that the RO tried to 
obtain the Veteran's service personnel records (SPRs) in an 
attempt to verify the Veteran's claim that he was shot by sniper 
fire while serving in Lebanon, or even to verify that the Veteran 
served in Lebanon during his active service.  Additionally, there 
is no evidence of record indicating that the RO attempted to 
verify the Veteran's assertion of being shot by sniper fire 
though the Joint Services Records Research Center (JSRRC), to 
include through a search of unit histories or morning reports.  

The Board finds that the RO must attempt to verify the Veteran's 
claim that he was shot while on active duty, to include 
attempting to obtain his SPRs and attempted verification through 
JSRRC and other resources as deemed appropriate.

With regard to the Veteran's claim of entitlement to service 
connection for bilateral hearing loss disability and tinnitus, 
the Veteran reported that also in 1958, when stationed near 
Augsburg, Germany; he was making and testing a device to fire a 
30 caliber rifle for spotting with a 90 millimeter (mm) gun.  He 
reported that he had been firing the rifle and the 90 mm gun and 
that the 90 mm gun went off by mistake while the Veteran was 
standing close to the muzzle.  He reported that the blast knocked 
him to the ground and caused him to bleed from both his ears and 
his eyes.  The Veteran has reported that he had experienced 
problems with his hearing and tinnitus since that time.

Again, the Board notes that the Veteran's SPRs are not available 
to attempt verification of whether the Veteran was stationed near 
Augsburg, Germany while in active service.

The Veteran is competent to state when he first experienced 
symptoms of hearing loss and ringing in his ears and that the 
symptoms have continued since service.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, 
the Board has found the Veteran to be credible. 

Additionally, a review of the VA Medical Center treatment records 
on file shows that the Veteran has been diagnosed with mild to 
severe sensorineural hearing loss in his right ear and moderate 
to profound sensorineural hearing loss in his left ear.

Additionally, the Veteran has submitted copies of treatment 
records from the VA Medical Center.  The Board finds that current 
VA Medical Center treatment records should be obtained before a 
decision is rendered in this case.

Since complete STRs are not available and the Veteran appears to 
be credible, the Board has determined that he should be afforded 
appropriate VA examinations.

Finally, the Board notes that further development is in order to 
comply with the notice requirements of 38 U.S.C.A. § 5103 (West 
2002) and 38 C.F.R. § 3.159 (2009). 

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should provide the 
Veteran and his representative with notice 
in compliance with 38 U.S.C.A. § 5103 (a) 
and 38 C.F.R. § 3.159 (b), to include 
notice that is in compliance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

2.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include VA 
Medical Center treatment records.  If it 
is unable to obtain any such evidence, it 
should so inform the Veteran and his 
representative and request them to submit 
the outstanding evidence.

3.	The RO or the AMC should attempt to obtain 
the Veteran's SPRs.  All attempts to 
obtain these records should be documented 
in the claims file.  If VA is unable to 
obtain these records, the RO or the AMC 
should make a formal finding of 
unavailability to be placed in the claims 
file.

4.	The RO or the AMC should attempt to verify 
the Veteran's claim that he was shot while 
serving in Lebanon in 1958 in accordance 
with appropriate policies and procedures.  
All attempts at verification should be 
documented in the claims file.

5.	Then, the Veteran should be afforded a VA 
examination by an audiologist or physician 
with appropriate expertise to determine 
the nature and etiology of any currently 
present bilateral hearing loss disability 
and tinnitus.  The claims file must be 
made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.

Based upon the examination results and the 
review of the record, the examiner should 
provide an opinion with respect to the 
hearing impairment in each ear and 
tinnitus as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to noise 
exposure sustained in active service, to 
include the 1958 gun firing incident 
reported by the Veteran.  For the purposes 
of the opinion, the examiner should 
presume that the Veteran is a reliable 
historian.

The rationale for all opinions expressed 
must also be provided.

6.	The Veteran should also be afforded a VA 
examination by an examiner with sufficient 
expertise to determine the nature and 
extent of any currently present residuals 
of a GSW of the right leg.  The claims 
folder must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

7.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

8.	Then, the RO or the AMC should 
readjudicate the Veteran's claims based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative and they should be afforded 
the requisite opportunity to respond.  
Thereafter, if indicated, the case should 
be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  
      
The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


